CLAYTON, District Judge.
This matter comes up on the petition of John M. Miller, disallowing his claim as one of preference or priority. It is shown in the record and testimony in the case that the trustee now has in his hands $881.15, which it is admitted is the amount which was received by the bankrupts from the conversion of the shares of stock belonging to the petitioner, Miller, and the proceeds of such stock, the amount above named, is now in the hands of the trustee of the-bankrupt estate.
It is familiar that in respect to these funds so derived the trustee can have no better right or title than the bankrupt would have had, and of course such bankrupt, in the absence of these proceedings could not lawfully retain such funds belonging to the petitioner. Central Nat. Bank, etc., v. Conn. M. L. Ins. Co., 104 U. S. 54, 26 L. Ed. 693; Bank v. King, 57 Pa. 202, 98 Am. Dec. 215; W. G. Bank v. Norvell, 134 Fed. 724, 69 C. C. A. 330; Sou. P. Co., etc., v. Savannah, etc., 141 Fed. 802, 73 C. C. A. 60; Smith v. Mottley, 150 Fed. 266, 80 C. C. A. 154; Smith v. Township, etc., 150 Fed. 257, 80 C. C. A. 145, 9 L. R. A. (N. S.) 876.